Citation Nr: 0213095	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-09 238	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a permanent and total disability rating 
for pension purposes.  

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a neurological disorder, to 
include as secondary to service-connected cervical strain 
with headaches, has been submitted.  

(The following additional issues will be addressed in a 
separate decision of the Board:  (1) whether the reduction of 
the rating for cervical strain with headaches from 20 percent 
to noncompensable from February 1, 1999, was proper, (2) 
entitlement to a compensable rating for cervical strain with 
headaches from February 1, 1999, to July 18, 1999, (3) 
entitlement to a rating higher than 
10 percent for cervical strain with headaches from July 19, 
1999, and (4) entitlement to service connection for a 
neurological disorder, to include as secondary to service-
connected cervical strain with headaches.)  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran and his wife  

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from August 1990 to 
December 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
held that a previous denial of a claim for neurological 
disability had not been reopened by submission of new and 
material evidence and denied the veteran's claim for a 
permanent and total disability rating for pension purposes.  
The veteran testified at a Travel Board hearing at the RO in 
April 2002 in connection with his appeal.  


FINDINGS OF FACT

1.  At a Travel Board hearing held in April 2002, before the 
promulgation of a decision in the present appeal, the veteran 
withdrew his appeal as to the issue of entitlement to a 
permanent and total disability rating for pension purposes.  

2.  Evidence received since a final July 1998 denial of 
service connection for a neurological disorder, to include as 
secondary to service-connected cervical strain with 
headaches, denied as facial disfigurement due to severe 
muscle contractions, and right sided numbness, includes 
documents which bear substantially and directly on the issue 
at hand, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning the issue of entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2002) ; 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2001).  

2.  Evidence received since the prior final disallowance of 
service connection for a neurological disorder, to include as 
secondary to service-connected cervical strain with 
headaches, is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

I.  Entitlement to pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the veteran's express written consent.  
See 38 C.F.R. § 20.204(c) (2001).  

The veteran has withdrawn, in writing, his appeal of the 
denial of entitlement to a permanent and total disability 
rating for pension purposes.  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the matter and the appeal as 
to this issue is dismissed.  

II.  New and material evidence to reopen a claim for service 
connection for a neurological disorder, to include as 
secondary to service-connected cervical strain with headaches

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the statement of the case advised the 
veteran of the law and regulations applicable to his appeal 
and of the evidentiary deficiencies that led to the denial of 
the petition to reopen his service connection claim.  The 
statutory duty to assist was explained in a July 17, 2001, RO 
letter to the veteran.  To the extent that this letter may 
have been inadequate to put the veteran fully on notice as to 
the evidence that was to be supplied by him as opposed to the 
evidence that would be obtained by VA, no prejudice to the 
veteran will result, given the favorable determination 
herein.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order for the Board to adjudicate the merits of the claim 
for service connection for a neurological disorder, the 
record must first show that the claim has been reopened by 
submission of new and material evidence.  The regulations 
implementing the VCAA limit the VA duty to assist an 
individual attempting to reopen a previously denied claim to 
procurement of Government records, including VA records, 
service department records, and records from other federal 
agencies.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. 3.156(c)(1)(2)(3)).  Nothing in the 
VCAA duty to assist provisions shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence has been presented or 
secured.  38 U.S.C.A. §§ 5103A, 5108.  In the present case, 
any VA inadequacy in obtaining Government medical records 
results in no prejudice to the veteran in light of the 
favorable determination herein with respect to the reopening 
question.  

Accordingly, the Board finds that no further actions pursuant 
to the VCAA need be undertaken at the present time.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Service connection may 
also be granted for aggravation of a nonservice-connected 
disability by a service-connected disability, to the extent 
of aggravation.

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.); See also 
Hodge v. West, 155 F.3d 1356 (1998); Elkins v. West, 12 Vet. 
App. 209, 214-19 (1999); Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) overruled on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

New and material evidence.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the action of the 
RO, the Board must always address initially the question of 
whether "new and material" evidence has been presented 
sufficient to reopen previously disallowed service connection 
claims.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

It should be noted that the amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 
5108).  The amendments are not applicable to the present 
appeal and would not change the result in any event.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination 
that no new and material evidence had been presented or 
secured to reopen the claim since an even earlier final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996) (an RO or Board decision refusing, based on a lack of 
new and material evidence, to reopen a previous finally 
disallowed claim, after having considered newly presented 
evidence, is truly a "disallowance" of the claim; citing 
Graves v. Brown, 8 Vet. App. 522 (1996); see Glynn v. Brown, 
6 Vet. App. 523 (1994).  

In July 1998 the RO denied service connection for a 
neurological disorder characterized as "right-sided 
numbness" on the basis that the evidence of record did not 
show the existence of such a disorder.  The RO also denied 
service connection for "facial disfigurement due to severe 
muscle contractions" on the basis that although nervous 
twitching was shown in service, no current disability was 
shown.  

The evidence in the file at the time of the rating decision 
consisted of the veteran's service medical records, the 
reports of VA examinations performed in July 1994 and March 
1998, VA outpatient treatment records dated from 1994 to 
1997.  Service medical records show that nervous twitching of 
the right eye was reported and that the veteran had 
complaints of radiculopathy in the right upper extremity 
following a cervical spine injury, but the RO found that the 
postservice evidence did not show chronic disability due to 
either right arm numbness or facial twitching.  In the 
absence of a timely appeal, those determinations became final 
with respect to the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.104 (2001).  

Evidence received since the July 1998 rating decision 
consists of VA outpatient treatment records dated from 1996 
to 2001, the reports of VA orthopedic and neurological exams 
performed in July and August 1999, private medical treatment 
records dated in and after October 2000 associated with a 
job-related neck injury and initial and follow-up treatment, 
and testimony received at the veteran's Travel Board hearing.  
The August 1999 VA examination report set forth a diagnosis 
of orofacial dyskinesia.  The private medical records show 
extensive treatment for 
herniated disc at C4-C5 and C5-C6 and cervical pain with 
progressive radicular symptoms.  An April 2001 report from G. 
Felsberg, M.D., contains a medical conclusion that MRI 
changes seen at those levels predated the veteran's 
industrial accident of September 29, 2001.  An October 2000 
CT scan showed "dystonic facial movements secondary to neck 
strain."  

The Board finds that such material includes evidence that 
satisfies the regulatory definition of "new and material" 
evidence.  The existence of current neurological disability 
involving facial twitching and right upper extremity 
radiculopathy is clearly shown therein.  This evidence is 
significant enough that it must be considered in order for 
the Board to fully decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1 (1998).  
Such evidence relates directly to the specific reasons cited 
for the prior denials, which included the absence of evidence 
of current disability.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claim for service connection for a psychiatric disorder 
is therefore reopened.  Whether the new and material evidence 
viewed in conjunction with the evidence previously considered 
provides a basis for the granting of service connection is 
unrelated to the question of whether such evidence is 
sufficient to reopen the previously disallowed claim.  To 
reopen the claim, it is required only that the requirements 
of 38 C.F.R. § 3.156(a) be satisfied.  

In view of the finding that the claim is reopened, the VCAA 
and the duty to assist are now fully applicable.  Therefore, 
pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional evidentiary 
development before adjudicating the merits of the reopened 
claim.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Upon completion of that 
development, the Board will enter a separate decision based 
upon all of the relevant evidence of record, including that 
received pursuant to the Board's development actions.  


ORDER

The appeal as to the issue of entitlement to a permanent and 
total disability rating for pension purposes is dismissed.  

New and material evidence to reopen a previously disallowed 
claim for service connection for a neurological disorder, to 
include as secondary to service-connected cervical strain 
with headaches, has been received, and the appeal is allowed 
to that extent.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

